— In an action to recover on two promissory notes, the appeal is from a judgment of the Supreme Court, Rockland County (Wood, J.), dated May 14, 1982, which, upon an order granting plaintiff’s motion for summary judgment in lieu of complaint pursuant to CPLR 3213, is in favor of the plaintiff in the total principal sum of $39,321. Judgment affirmed, with $50 costs and disbursements. In opposition to the plaintiff’s motion for summary judgment in lieu of complaint, the appellants offered only conclusory allegations in support of their contention that one of the notes in issue had been fully paid and the other had been partially paid. Notably absent from the appellants’ submission was any documentation of the alleged payments, such as canceled checks. Accordingly, in view of the appellants’ total failure to produce evidentiary facts in support of their claimed defenses, summary judgment was properly granted (see, e.g., Mortgage Corp. ofAmer. v Stagg Holding Corp., 45 AD2d 770). We have examined the remaining contention, raised on behalf of appellant Pesach, and find it to be without merit. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.